Endicott, J.
This indictment is drawn under the Gen. Sts. c. 160, § 28; and it is contended that, in alleging that the acts of the defendant were done “feloniously,” the indictment charges the defendant with a felony. It is sufficient answer to this objection to say that the word “ feloniously ” may be rejected as surplusage. Commonwealth v. Squire, 1 Met. 258. The remaining allegations set out the offence charged with substantial certainty and precision. Commonwealth v. Randall, 4 Gray, 36.
It is also urged that the indictment does not set out with technical accuracy the crime of which the defendant is alleged to have threatened to accuse Gatcomb; but this, is not necessary. In Commonwealth v. Murphy, 12 Allen, 449, the defendant was indicted under this statute; and it was said by the court, that “a defendant is entitled to a full, formal and substantial description of his offence. This is furnished when the indictment sets out, as in the case at bar, the exact words used by the defendant. If these clearly import a threat of accusation of crime, and they are duly alleged to have been uttered with the unlawful intent to extort money, or otherwise to injure another, according to the requirements of the statute, the offence charged on the defendant is fully described, without further allegation or averment.” In the case at bar, the words used by the defendant are not set out, but their substance is stated with sufficient certainty to comply with the provisions of the statute, and to inform the defendant of the charge against him.

Judgment affirmed.